               Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 1 of 10


           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               LEO L. LAM - # 181861
           3   llam@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               JUSTINA K. SESSIONS - # 270914
           5   jsessions@keker.com
               BAILEY W. HEAPS - # 295870
           6   bheaps@keker.com
               DAVID J. ROSEN - # 296139
           7   drosen@keker.com
               ANNA PORTO - #319903
           8   aporto@keker.com
               633 Battery Street
           9   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          10   Facsimile:     415 397 7188

          11   Attorneys for Defendant
               ZSCALER, INC.
          12
                                           UNITED STATES DISTRICT COURT
          13
                                          NORTHERN DISTRICT OF CALIFORNIA
          14
                                                 OAKLAND DIVISION
          15
               SYMANTEC CORPORATION,                        Case No. 4:17-cv-04426-JST
          16
                             Plaintiff,                     DEFENDANT ZSCALER, INC.’S
          17                                                OPPOSITION TO PLAINTIFF
                      v.                                    SYMANTEC CORPORATION’S
          18                                                MOTION FOR LEAVE TO FILE
               ZSCALER, INC.,                               SECOND AMENDED COMPLAINT
          19
                             Defendant.                     Date:      January 22, 2020
          20                                                Time:      2:00 p.m.
                                                            Dept:      6 – 2nd Floor
          21                                                Judge:     Honorable Jon S. Tigar

          22                                                Date Filed: December 12, 2016
                                                            Trial Date: June 15, 2020
          23

          24

          25

          26

          27

          28

                DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                              Case No. 4:17-cv-04426-JST
1355415
                Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 2 of 10


           1   I.       INTRODUCTION

           2            In December 2017, Symantec filed a first amended complaint accusing Zscaler of

           3   infringement under 35 U.S.C. §§ 271(a) and (b). That amended complaint, like Symantec’s initial

           4   complaint, did not allege that Zscaler was liable for infringement under § 271(f). Now, nearly

           5   two years later, after fact discovery has closed and after the parties have exchanged expert

           6   reports, Symantec requests leave to amend its complaint to add claims under § 271(f). Symantec

           7   offers no good cause for its years-delayed proposed amendment. Instead, it blames Zscaler for

           8   not alerting Symantec of its omission of § 271(f) claims from its complaint. Symantec’s

           9   argument turns on its head the long-standing principle that “the party who brings a suit is master

          10   to decide what law he will rely upon.” The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25

          11   (1913). Symantec, not Zscaler, is the party with the obligation to assert the claims it wishes to

          12   pursue; Zscaler has no obligation to alert Symantec to other, un-pleaded claims that Symantec

          13   might or might not be able to assert.

          14            Symantec’s inability to establish good cause is fatal to its motion to amend, and Zscaler

          15   need not show any prejudice. In any event, Zscaler would be prejudiced by Symantec’s belated

          16   addition of new claims to its complaint. Had Symantec sought a timely amendment during fact

          17   discovery, Zscaler would have explored Symantec’s theories and bolstered its defenses against

          18   Symantec’s § 271(f) claims, to which Symantec now assigns millions of dollars in damages.

          19   Zscaler thus respectfully requests that the Court deny Symantec’s motion.

          20   II.      BACKGROUND

          21            Symantec filed its initial complaint in this case in December 2016. ECF No. 1. In its

          22   complaint, for each of the asserted patents, Symantec alleged that Zscaler had engaged in “direct

          23   infringe[ment] in violation of § 271(a).” Id. at ¶¶ 25, 35, 43, 51, 61, 71, 79. Symantec also

          24   asserted that Zscaler had induced infringement “in violation of § 271(b).” Id. at ¶¶ 26, 36, 44, 52,

          25   62, 72, 80. Symantec made no mention of § 271(f).

          26            In September 2017, Symantec served its infringement contentions. In its Disclosure of

          27   Asserted Claims and Infringement Contentions under Patent Local Rule 3-1, Symantec stated that

          28   “Zscaler’s Cloud Security Platform literally and directly infringe[d] the . . . asserted claims” of
                                                                  1
                     DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                     FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                   Case No. 4:17-cv-04426-JST
1355415
                   Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 3 of 10


           1   several patents. See ECF No. 347-2 at 1. Following that statement, Symantec included a table

           2   listing the patent numbers, asserted claims, and “statutory subsection(s)” for each asserted patent.

           3   Id. at 1. For each of seven asserted patents and 158 asserted claims, Symantec listed “35 U.S.C.

           4   §§ 271(a)-(c), (f)” as statutory subsections. Id. at 1-2. Other than this mention of “(f)” in its

           5   table, Symantec’s infringement contentions did not cite § 271(f) or otherwise explain its

           6   contentions under that subsection.

           7            Three months later, on December 22, 2017, Symantec filed its first amended complaint,

           8   which remains the operative complaint in this case. ECF No. 139. As in its initial complaint,

           9   Symantec accused Zscaler of direct infringement under § 271(a) and induced infringement under

          10   § 271(b). See ECF No. 139 at ¶¶ 45-46, 55-56, 65-66, 75-76, 85-86, 97-98, 107-108. And as in

          11   its initial complaint, Symantec did not allege that Zscaler had violated § 271(f) for any asserted

          12   patent.1

          13            In May 2018, more than one year after the Court’s deadline for the parties to amend the
          14   pleadings and well into fact discovery, Symantec moved for leave to amend its complaint a
          15   second time. ECF No. 193. As in its earlier complaints, Symantec’s proposed amended
          16   complaint included allegations that Zscaler had violated §§ 271(a) and (b), and like Symantec’s
          17   prior pleadings, made no mention of § 271(f). See ECF No. 193-8. The Court denied Symantec’s
          18   motion (and thus the first amended complaint remains the operative complaint). ECF No. 221.
          19   Symantec has not amended its complaint or moved to amend its complaint since.
          20            In May 2019, six weeks before the close of fact discovery, Symantec served several

          21   requests for production of documents. Some of those document requests asked Zscaler for

          22   information about “components (i.e., software, software updates, hardware, and/or firmware,) . . .

          23   that Zscaler supplies or causes to be supplied from the United States.” ECF No. 359-1

          24   (“Shoemaker Decl.”), Ex. G at 5. Symantec’s document requests used language to which

          25   Symantec appended the parenthetical phrase “(as those terms are used in 35 U.S.C. § 271(f)(2)).”

          26   Id. In response to Symantec’s requests, Zscaler objected that the phrase “as those terms are used

          27
               1
                Symantec’s first amended complaint also did not invoke § 271(c), despite its mention of that
          28   subsection in its infringement contentions three months earlier.
                                                                   2
                    DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                  Case No. 4:17-cv-04426-JST
1355415
                Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 4 of 10


           1   in 35 U.S.C. § 271(f)(2)” was vague and ambiguous, but Zscaler nonetheless answered the

           2   requests as Zscaler understood them. Id. at 6. Symantec’s document requests did not cite

           3   § 271(f)(1).

           4          Finally, on September 9, 2019, Symantec served its expert reports. In its infringement

           5   report, Symantec’s expert Aviel Rubin opined that Zscaler infringed claims of three of the

           6   asserted patents under §§ 271(f)(1) and (f)(2), and provided pages of opinions based thereon. See

           7   ECF Nos. 347-4, 347-5, 347-6. Relying on Dr. Rubin’s opinions, Symantec’s expert Brian

           8   Napper also opined on § 271(f) liability in his damages report, attributing approximately $24

           9   million in damages to liability under that subsection. ECF No. 347-7.

          10          Zscaler requested to meet and confer with Symantec regarding its assertions under

          11   §§ 271(f)(1) and (2) in its expert reports, given that Symantec had not included those assertions or

          12   subsections in its pleadings or explained its theories under those subsections in its infringement

          13   contentions. Shoemaker Decl., Ex. E. Following the parties’ meet and confer, Zscaler moved to

          14   strike certain portions of Symantec’s experts’ reports. ECF No. 347. That motion is currently

          15   pending. Meanwhile, Symantec informed Zscaler that it would move for leave to amend its

          16   complaint to add allegations under § 271(f). Shoemaker Decl., Ex. K at 5 (Oct. 8 Correspondence

          17   from Williams). Zscaler requested that Symantec explain its good cause to amend its complaint

          18   two years after the deadline for the parties to amend the pleadings. Id. Symantec responded that

          19   “[a]s to good cause, Symantec [was] promptly addressing this issue in light of Zscaler raising it.”

          20   Id. Zscaler informed Symantec that it would oppose its motion for leave to amend its complaint.

          21          Symantec also informed Zscaler that it would seek leave to amend its complaint in the

          22   related case, “Case 2.” See Shoemaker Decl., Ex. K. Given that fact discovery does not close in

          23   Case 2 until April 2020, Zscaler informed Symantec that it would not oppose Symantec’s motion

          24   in that case. See 4:17-cv-04414-JST, ECF No. 253-4. The Court granted Symantec’s motion,

          25   and Symantec filed its second amended complaint on November 14, 2019. ECF Nos. 255, 256.

          26   III.   LEGAL STANDARD
          27          “In general, a motion to amend is subject to Rule 15.” Heath v. Google Inc., No. 15-CV-

          28   01824-BLF, 2016 WL 4070135, at *2 (N.D. Cal. July 29, 2016). “However, once the district
                                                                  3
                  DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                  FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                Case No. 4:17-cv-04426-JST
1355415
                   Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 5 of 10


           1   court has filed a pretrial scheduling order pursuant to Federal Rule of Civil Procedure 16, which

           2   establishes a timetable for amending pleadings, that rule’s standards control.” Id. (quoting

           3   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992)) (alterations

           4   adopted). “Rule 16 requires ‘good cause’ and the consent of the Court to amend a scheduling

           5   order.” Lil’ Man in the Boat, Inc. v. City & Cty. of San Francisco, No. 17-CV-00904-JST, 2019

           6   WL 1756347, at *2 (N.D. Cal. Apr. 19, 2019) (quoting Fed. R. Civ. P. 16(b)(4)). The “good

           7   cause standard ‘primarily considers the diligence of the party seeking the amendment.’” Id.

           8   (quoting Johnson, 975 F.2d at 609). Although “prejudice to the party opposing the modification

           9   might supply additional reasons to deny a motion, the focus of the inquiry is upon the moving

          10   party’s reasons for seeking modification.” Johnson, 975 F.2d at 609. “If [the moving] party was

          11   not diligent, the inquiry should end.” Id.

          12   IV.      ARGUMENT
          13            A.     Symantec has not demonstrated good cause to amend its complaint.
          14            There is no question that Symantec’s operative complaint fails to plead a claim for

          15   infringement under § 271(f). And Symantec has not shown—and cannot show—that it has good

          16   cause to amend its complaint to add such a claim at this late stage of the case. In particular,

          17   Symantec makes no attempt to explain why it did not include any § 271(f) infringement

          18   allegations in its operative complaint given its claim to have been pursuing a § 271(f) claim since

          19   the outset of the case. See GSI Tech., Inc. v. United Memories, Inc., No. 5:13-CV-01081-PSG,

          20   2015 WL 4463742, at *3 (N.D. Cal. July 21, 2015) (“Delay is especially damaging to the

          21   plaintiff’s motion [for leave to amend under Rule 16] where the facts were previously available

          22   and no reason is given for their exclusion from antecedent complaints.”) (citation omitted).

          23            Instead, Symantec argues that Zscaler should have divined Symantec’s intent to plead a

          24   § 271(f) claim, and that Zscaler is therefore at fault for not raising Symantec’s failure to do so

          25   sooner. See Mot. at 12.2 But this argument turns the law on its head. As the plaintiff, it is

          26
               2
          27    Symantec’s Motion does not include page numbers. Based on Symantec’s Table of Contents,
               and for the purposes of citing Symantec’s motion in this brief, Zscaler assumes that page 1 is the
          28   page titled “Notice of Motion and Motion” (which is page 5 of the filed pdf. document).
                                                                  4
                    DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                  Case No. 4:17-cv-04426-JST
1355415
                Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 6 of 10


           1   Symantec’s “obligation to provide the grounds of [its] entitlement to relief” through its complaint.

           2   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted). Symantec

           3   provides no authority for the proposition that Zscaler was obligated “to raise[] its alleged

           4   deficiencies in Symantec’s complaint” with respect to § 271(f). Mot. at 12. To the contrary, the

           5   law is clear that it is Symantec’s burden “to prosecute [its] case properly,” and Symantec “cannot

           6   blame [Zscaler] for [its] failure to do so.” Johnson, 975 F.2d at 610 (denying motion to amend

           7   complaint and rejecting plaintiff’s argument that the defendant should have raised the basis for

           8   the plaintiff’s amendment). In short, Symantec’s claim that it did not realize it needed to amend

           9   its complaint to allege infringement under § 271(f) until Zscaler raised the issue in October is not

          10   a basis for a finding of diligence. “[C]arelessness is not compatible with a finding of diligence

          11   and offers no reason for a grant of relief.” Id. at 609.

          12          Coinciding with its attempt to shift the blame to Zscaler for its belated motion for leave to

          13   amend, Symantec also attempts to downplay the significance of its failure to plead infringement

          14   under § 271(f). But Symantec’s attempt to characterize the complete omission of a cause of

          15   action as merely an “alleged deficiency” ignores that the essential purpose of its complaint is to

          16   provide “the defendant with fair notice of what the . . . claim is and the grounds upon which it

          17   rests.” Ramirez v. Cty. of Alameda, No. 12-cv-4852 MEJ, 2013 WL 5934700, at *3 (N.D. Cal.

          18   Oct. 31, 2013) (quoting Bell Atl. Corp., 550 U.S. at 555) (emphasis added). Having failed to

          19   include any allegations of liability or request for relief under § 271(f), Symantec did not put

          20   Zscaler on notice of any such claim. The implication of Symantec’s argument—that Zscaler

          21   should have spent time and money speculating about claims that Symantec might have considered

          22   but omitted—is unsupported and untenable.

          23          Finally, in apparent recognition that it cannot satisfy the good cause standard, Symantec

          24   posits the existence of a “§ 271(f)” exception to the pleading requirements of the Federal Rules of

          25   Civil Procedure. Symantec repeatedly cites XpertUniverse, Inc. v. Cisco Sys., Inc., No. 17-cv-

          26   03848-RS, 2019 WL 3413287 (N.D. Cal. July 29, 2019), for the proposition that a party need not

          27   plead § 271(f) allegations in its complaint if § 271(f) is included in its infringement contentions.

          28   But that case addressed only whether the plaintiff should be permitted in “the early stage[s] of
                                                                   5
                  DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                  FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                Case No. 4:17-cv-04426-JST
1355415
                Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 7 of 10


           1   discovery” to amend its infringement contentions to add § 271(f) allegations. Id. at *5. The

           2   court did not conclude that a plaintiff may proceed on an infringement theory it failed to disclose

           3   in either its complaint or its infringement contentions, as Symantec failed to do here. In any

           4   event, if Symantec’s position is that it need not amend its complaint, then it should withdraw its

           5   motion, rather than seek leave to amend while attempting to avoid the good cause standard.

           6          B.      Zscaler would be prejudiced by the untimely amendment.
           7          Even if Symantec had established good cause to amend its complaint, the Court should

           8   deny Symantec’s motion because Zscaler would be prejudiced by the belated amendment.

           9   As Zscaler explained in its motion to strike, see ECF Nos. 347 and 355, Symantec’s failure to

          10   include § 271(f) in its complaint deprived Zscaler of the opportunity to explore Symantec’s newly

          11   disclosed theories of infringement, as well as timely develop its defenses in response to

          12   Symantec’s claims of millions of dollars in “worldwide damages” based exclusively on those

          13   belated theories. See Phoenix Techs. Ltd. v. VMware, Inc., No. 15-cv-01415-HSG, 2017 WL

          14   1957042, at *7 (N.D. Cal. May 11, 2017) (explaining that failing to disclose an infringement

          15   theory “before the close of fact discovery prejudiced [the defendant] by forcing it to proceed

          16   through that phase of discovery without the ability to explore particular theories of infringement

          17   . . . or to establish facts necessary to support its affirmative defenses”). Had Zscaler known of

          18   Symantec’s § 271(f) theories, it could have developed additional facts in discovery concerning

          19   non-infringing alternatives. Likewise, Zscaler could have pursued discovery relevant to Mr.

          20   Napper’s damages opinions based on § 271(f), which are rooted in Symantec’s claims about the

          21   value and importance of Zscaler’s global reach. See ECF No. 346-6 (Napper Rpt. ¶¶ 385–422).

          22   For example, Zscaler could have tested these claims by seeking fact discovery from Symantec

          23   concerning Symantec’s own assessments of the global secure-web-gateway market and drivers of

          24   customer demand for Symantec’s security platform.

          25          Symantec argues that Zscaler was not prejudiced by Symantec’s failure to plead

          26   allegations of infringement under § 271(f), because Zscaler should have been aware of

          27   Symantec’s claims through discovery. But Symantec cites no authority for the proposition that a

          28   plaintiff may elect to give a defendant notice of its claims through the plaintiff’s own discovery
                                                                  6
                  DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                  FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                Case No. 4:17-cv-04426-JST
1355415
                   Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 8 of 10


           1   requests, rather than through its pleadings and contentions. Allowing a plaintiff to do so would

           2   undermine the notice-serving purpose of the complaint. Ramirez, 2013 WL 5934700, at *3

           3   (explaining that the essential function of a complaint is to provide “the defendant with fair notice”

           4   of the plaintiff’s claim) (emphasis added); cf. CWT Canada II Ltd. P’ship v. Danzik, No. 16-CV-

           5   0607-PHX-DGC, 2019 WL 79001, at *5 (D. Ariz. Jan. 2, 2019) (“[Plaintiff] argues that the

           6   parties have been on notice of the conversion claim since the beginning of the case because

           7   [defendant’s] possible conversion came up during discovery . . . . [Plaintiff’s] arguments are

           8   unavailing. The test for notice is based primarily on the complaint.”); High Rock Westminster St.

           9   LLC v. Bank of Am., N.A, No. 13-cv-500 S, 2016 WL 4690393, at *11 (D.R.I. Sept. 7, 2016)

          10   (denying motion to amend complaint after fact discovery where “[plaintiff] merely argues that

          11   [defendant] will not be prejudiced by the tardy amendment because [defendant] should have

          12   known [plaintiff] intended to bring an asbestos claim based on [plaintiff’s] discovery requests.”);

          13   Tiffany (NJ) Inc. v. eBay, Inc., 576 F. Supp. 2d 460, 461-62 (S.D.N.Y. 2007) (holding that “[t]he

          14   discovery was simply not adequate to put [the defendant] on notice” of an unpled claim).

          15            Even if a plaintiff could provide the defendant notice through the plaintiff’s discovery

          16   requests, Symantec did not do so here. In its motion to amend, Symantec relies on only one

          17   explicit citation to § 271(f) in its discovery requests: its addition of a parenthetical purporting to

          18   describe terminology in its documents requests as being “used in 35 U.S.C. § 271(f)(2)” that

          19   Symantec served at the end of fact discovery. Symantec’s document requests still did not in any

          20   way make or explain any allegations under § 271(f)(2).3 And Symantec’s document requests still

          21   did not even cite § 271(f)(1), under which Symantec now seeks to make allegations in a second

          22   amended complaint. See Shoemaker Decl., Ex. A. Symantec’s use of terms in its document

          23   requests that also appear in § 271(f)(2) thus did nothing to elucidate Symantec’s new causes of

          24   action. Indeed, Symantec’s proposed amended complaint itself undermines Symantec’s argument

          25   that parenthetical reference to § 271(f)(2) in its document requests sufficiently disclosed its

          26
               3
                 Indeed, incorporating definitions from unasserted causes of action is not uncommon. California
          27   plaintiffs pursuing claims under the Cartwright Act, for example, may incorporate definitions
               from the Sherman Act in their discovery requests. But incorporating definitions from a statute
          28   that is not at issue does not mean a plaintiff has pleaded a cause of action under that law.
                                                                   7
                    DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                  Case No. 4:17-cv-04426-JST
1355415
                   Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 9 of 10


           1   theories. Symantec’s proposed amendment purports to explain in detail the factual allegations on

           2   which Symantec’s § 271(f) theory rests. See id. (devoting several lines to its allegations under §

           3   271(f)). Thus, even if Symantec’s reference to § 271(f)(2) in its document requests was intended

           4   to signal that Symantec was exploring allegations of infringement under that subsection, those

           5   requests failed to provide any notice of the substance of its theory under § 271(f) during fact

           6   discovery, and thus did not mitigate the prejudice to Zscaler.4 Moreover, the fact that Symantec

           7   did not promptly seek to amend its complaint after receiving the relevant discovery responses

           8   from Zscaler further demonstrates a lack of diligence, and suggests that Symantec elected not to

           9   pursue such a theory.

          10            Nor did Symantec’s deposition of Dr. Sinha, Zscaler’s Chief Technical Officer, provide

          11   Zscaler with notice of Symantec’s § 271(f) claims. Symantec’s questions of Dr. Sinha never

          12   explicitly referred to § 271(f), and Symantec does not argue otherwise. Instead, Symantec argues

          13   Zscaler should have surmised that the questions Symantec posed to Dr. Sinha about Zscaler’s

          14   overseas business activities were meant to support Symantec’s as-yet unasserted claims under

          15   § 271(f). According to Symantec, Zscaler’s lack of objection that § 271(f) claims are not

          16   properly in the case shows Zscaler was aware of Symantec’s claims under § 271(f). But

          17   Symantec does not explain what legitimate objection Zscaler could or should have interposed to

          18   this line of questioning, even if Zscaler had somehow divined Symantec’s purpose. Symantec

          19   ignores that the issues discussed in a deposition may be broader than those in the complaint or

          20   properly at issue in the case. See Detoy v. City & Cty. of San Francisco, 196 F.R.D. 362, 366

          21   (N.D. Cal. 2000) (“[One] of the most significant benefits of [a] deposition as a tool . . . [is] to

          22   explore previously undisclosed areas of a case that are revealed by a deponent during deposition

          23   questioning.”). Indeed, courts often allow parties to amend their complaints with information

          24   learned during deposition. See e.g., Thieme v. Cobb, No. 13-cv-03827-MEJ, 2016 WL 3648531

          25
               4
                 Symantec also argues that the parties’ discussion of § 271(f) in Case 2 means that Zscaler was
          26   not prejudiced in this case. But Symantec cites no authority for the proposition that discovery in
               the Case 2—a later case involving different patents and accused technology—properly puts
          27   Zscaler on notice of Symantec’s claims in this case. Zscaler consented to Symantec’s amendment
               in Case 2 because discovery is ongoing in that case, no expert reports have been served, trial is
          28   years away, and the prejudice of a tardy amendment can therefore be mitigated.
                                                                   8
                    DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                  Case No. 4:17-cv-04426-JST
1355415
               Case 4:17-cv-04426-JST Document 366 Filed 11/15/19 Page 10 of 10


           1   (N.D. Cal. July 8, 2016) (allowing amendment based on deposition testimony). And in any event,

           2   inquiries about Zscaler’s overseas activities also are relevant to Symantec’s existing infringement

           3   allegations under § 271(a), because for method claims, infringement can be established only if

           4   “every step of the method” is performed “within the United States.” France Telecom S.A., v.

           5   Marvell Semiconductor Inc., 82 F. Supp. 3d 987, 993 (N.D. Cal. 2015). Thus, Zscaler’s defensive

           6   damages expert relies on Dr. Sinha’s testimony to support reducing Symantec’s damages claims

           7   commensurate with overseas activities under § 271(a). In short, Symantec’s questioning of Dr.

           8   Sinha at the end of fact discovery does not show that Zscaler had notice of any unpled claims of

           9   infringement under § 271(f).

          10           Finally, Symantec suggests that Zscaler’s “possession of the technical details underlying

          11   Symantec’s § 271(f) claims, including the knowledge [of Dr. Sinha],” mitigates the prejudice
          12   caused by its failure to plead. Mot. at 15. But Zscaler could not rely on the technical knowledge
          13   of Dr. Sinha (or any other employees or witnesses) to defend against hypothetical allegations that
          14   Symantec did not disclose during fact discovery. And Zscaler’s access to its own witnesses does
          15   nothing to alleviate the prejudice caused by Zscaler’s inability to test Symantec’s theory through
          16   Symantec witnesses. Symantec’s § 271(f) claims and allegations should have been pled no later
          17   than during fact discovery. Symantec’s failure to do so prejudiced Zscaler.
          18   V.      CONCLUSION
          19           For the reasons discussed above, Zscaler respectfully requests that Symantec’s motion for
          20   leave to amend its complaint be denied.

          21    Dated: November 15, 2019                              Respectfully submitted,
          22                                                          KEKER, VAN NEST & PETERS LLP
          23                                                    By:   /s/ Leo L. Lam
                                                                      ROBERT A. VAN NEST
          24                                                          LEO L. LAM
                                                                      MATTHEW M. WERDEGAR
          25                                                          JUSTINA K. SESSIONS
                                                                      BAILEY W. HEAPS
          26                                                          DAVID J. ROSEN
                                                                      ANNA PORTO
          27
                                                                      Attorneys for Defendant
          28                                                          ZSCALER, INC.
                                                                 9
                    DEFENDANT ZSCALER, INC.’S OPPOSITION TO PLAINTIFF SYMANTEC CORPORATION’S MOTION
                                    FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                  Case No. 4:17-cv-04426-JST
1355415
